IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

FOCUS FINANCIAL PARTNERS, LLC,                )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     ) C.A. No. 2020-0188-JTL
                                              )
SCOTT HOLSOPPLE, and HIGHTOWER                )
HOLDINGS, LLC,                                )
                                              )
               Defendants.                    )

                                      OPINION

                            Date Submitted: October 7, 2020
                            Date Decided: November 2, 2020

Travis S. Hunter, Dorronda R. Bordley, RICHARDS, LAYTON & FINGER, P.A.,
Wilmington, Delaware; Michael V. Rella, MURPHY & McGONIGLE, New York, New
York; Attorneys for Plaintiff.

Daniel M. Silver, Travis J. Ferguson, Alexandra M. Joyce, McCARTER & ENGLISH,
LLP, Wilmington, Delaware; Attorneys for Defendants.

LASTER, V.C.
       Focus Financial Partners, LLC (“Focus Parent”) is the publicly traded parent

company of Focus Operating, LLC (“Focus Sub”). Scott Holsopple left his employment

with Focus Sub and took a job with Hightower Holdings, LLC (“Hightower”).

       Focus Parent filed this lawsuit against Holsopple and Hightower. In a previous

decision, this court dismissed Holsopple from the case for lack of personal jurisdiction.

Focus Fin. P’rs, LLC, v. Holsopple (Jurisdiction Decision), --- A.3d ---, 2020 WL 6266915

(Del. Ch. Oct. 26, 2020). Hightower has moved separately to dismiss this action under Rule

12(b)(3) based on the doctrine of forum non conveniens. This decision grants that motion.1

                          I.       FACTUAL BACKGROUND

       The facts for purposes of Hightower’s motion to dismiss under Rule 12(b)(3) are

drawn from the currently operative complaint, the documents it incorporates by reference,

and other filings on the docket. At this stage of the case, the court views the record in the

light most favorable to the plaintiff.

A.     Focus Parent and Focus Sub

       Focus Parent is a holding company that owns all of the member interests in Focus

Sub. Both are organized as Delaware limited liability companies. Both have their principal

places of business in New York, New York.




       1
         Hightower also moved to dismiss the complaint under Rule 12(b)(6) for failure to
state a claim on which relief could be granted. The outcome of this decision makes it
unnecessary to reach that motion.
      Focus Sub conducts business in the wealth management industry. As part of its

business model, Focus Sub invests in and provides services to investment advisors in the

United States, Canada, the United Kingdom, and Australia. Focus Sub has offices in New

York and San Francisco.

B.    Holsopple Joins Focus Sub.

      Holsopple joined Focus Sub by accepting an offer letter dated December 12, 2014.

According to the offer letter, New York law governed the terms of his employment.

      The offer letter stated that Holsopple would be “based in [Focus Sub’s] San

Francisco, CA office.” Dkt. 22 Ex. 1. It promised him an annual salary of $220,000 plus a

performance bonus payable in cash or units of Focus Parent. As a signing bonus, the offer

letter promised Holsopple $75,000 in cash plus 40,000 units in Focus Parent.

      Holsopple’s receipt of the 40,000 units was “subject to, and conditioned upon” his

entry into a “standard Incentive Unit Agreement” with Focus Parent. Id. Holsopple

executed the agreement on January 15, 2015. Dkt 49 Ex. 1 (the “2015 Unit Agreement”).

      The 2015 Unit Agreement defined Holsopple as the “Unit Holder.” Id. § 1. Section

5 of the 2015 Unit Agreement was titled “Restrictive Covenants of Unit Holder.” Id. § 5.

It imposed a series of restrictions on the Unit Holder that typically would appear in an

employment agreement.

      Section 5(a) imposed the following non-competition obligation on the Unit Holder:

      During the Unit Holder’s employment or service period with the Company
      or its subsidiaries and for one-hundred-eighty (180) days thereafter following
      any termination of employment or service, the Unit Holder shall not, directly
      or indirectly, alone or as a partner, officer, director, manager, employee or
      consultant or equity-holder of any entity: (i) provide any wealth management

                                            2
      services, including personal financial planning or personal advisory services
      of the type provided or contemplated to be provided by the Company or its
      subsidiaries at the time of such termination to any individual or entity
      anywhere in the continental United States (a “Competitive Business”); (ii)
      provide finder, broker or financial advisory services to any Competitive
      Business; (iii) interfere with any potential acquisition by the Company or its
      subsidiaries of any other business or discourage any party to any such
      potential acquisition from engaging in any such transaction; or (iv) provide
      any services currently provided by the Company to or on behalf of its
      subsidiaries or affiliates to any business or enterprise that is similar to, or
      otherwise competitive with, the Company.
Id. § 5(a) (the “Non-Competition Provision”).

      Section 5(b) imposed the following non-solicitation obligation on the Unit Holder:

      In addition, during the Unit Holder’s employment or service period with the
      Company or its subsidiaries and for twelve (12) months thereafter, the Unit
      Holder shall not, directly or indirectly, alone or as a partner, officer, director,
      manager, employee or consultant or equity-holder of any entity . . . solicit or
      do business with any customer or client of the Company or any of its
      subsidiaries, or any potential acquisition target of the Company, any potential
      customer or client of the Company or any of its subsidiaries, or any potential
      acquisition target of the Company (A) in any manner which interferes with
      such person’s relationship or potential relationship with the Company or its
      subsidiaries, or any such potential acquisition target of the Company, as the
      case may be, or (B) in an effort to obtain such person as a customer, client,
      supplier, consultant, salesman, agent or representative to any Competitive
      Business; or . . . work together in any business or enterprise involving wealth
      management services (other than the Company and its affiliates) with any
      other current or former senior executives of the Company.
Id. § 5(b) (the “Non-Solicitation Provision”; together with the Non-Competition Provision,

the “Restrictive Covenants”).

      Section 5(c) imposed the following restrictions on the Unit Holder’s ability to share

“Confidential Information”:

      The Unit Holder shall not at any time, whether during or after the termination
      of the Unit Holder’s employment or service with [Focus Parent] or its
      subsidiaries, reveal to any person any Confidential Information (as defined

                                              3
       below) except to employees or agents of [Focus Parent] or its subsidiaries
       who need to know such Confidential Information for the purposes of their
       employment or activities on behalf of [Focus Parent] or its subsidiaries, or as
       otherwise authorized by [Focus Parent] in writing. … The Unit Holder shall
       keep confidential all matters entrusted to the Unit Holder and shall not use
       or attempt to use any Confidential Information except as may be required in
       the ordinary course of performing the Unit Holder’s duties as an employee,
       officer, director, agent or other representative of [Focus Parent] or its
       subsidiaries, nor shall the Unit Holder use any Confidential Information in
       any manner which injures or causes losses to [Focus Parent].
Id. § 5(c) (the “Confidentiality Provision”). The 2015 Unit Agreement defined

“Confidential Information” broadly to include

       any non-public information concerning the organization, business or
       finances of [Focus Parent] or its subsidiaries, or of any third party for whom
       [Focus Parent] is under an obligation to keep information confidential that is
       maintained by [Focus Parent] as confidential. Such Confidential Information
       shall include trade secrets or confidential information in respect of
       acquisition models, services, inventions, products, designs, methods, know-
       how, techniques, systems, processes, engineering data, software programs
       and software code, works of authorship, customer and supplier lists,
       customer and supplier information, financial information, pricing
       information, business plans, projects, plans, notes, memoranda, reports, data,
       sketches, specifications and proposals.
Id.

       The 2015 Unit Agreement contained a choice-of-law provision selecting Delaware

law. Id. § 6(e) (the “Delaware-Law Provision”). The 2015 Unit Agreement did not contain

a provision making courts located in Delaware the exclusive forum for disputes arising out

of or related to the agreement.

C.     Holsopple Works For Focus Sub.

       When Holsopple joined Focus Sub, he lived in Kansas City, Missouri, and he signed

the offer letter and 2015 Unit Agreement while there. For the first three months of his


                                             4
employment, Holsopple worked remotely from Kansas City. For the next two months, he

commuted back and forth from Kansas City to San Francisco. In June 2015, Holsopple

relocated to California. For the remainder of his tenure, he worked out of Focus Sub’s San

Francisco office.

       Although Holsopple primarily worked for Focus Sub in San Francisco, his work

was not limited to California. He traveled across the United States to meet with investment

firms. But Holsopple has never worked for Focus Sub in Delaware, and none of the events

giving rise to this matter took place in Delaware.

       During his employment, Holsopple helped develop Focus Sub’s pipeline of

investment firm prospects. He also helped develop Focus Sub’s proprietary methods,

processes, and strategies for pursuing prospective investment firms. As part of his job,

Holsopple participated in discussions with prospective investment firms, and he used Focus

Sub’s methods, processes, and strategies when negotiating with potential clients.

D.     The Other Unit Agreements And The Operating Agreements

       During his employment, Holsopple signed four more Unit Agreements:

      An Incentive Unit Agreement dated January 12, 2017. Dkt 49 Ex. 2 (the “2017 Unit
       Agreement’).

      A Long Term Incentive Program Award Agreement dated November 22, 2017. Dkt
       49 Ex. 3 (the “Long-Term Agreement”).

      An Incentive Unit Award Agreement dated June 18, 2018. Dkt 49 Ex. 4 (the “2018
       Unit Agreement”).

      An Omnibus Incentive Unit Award Agreement December 18, 2018. Dkt 49 Ex. 5
       (the “Omnibus Agreement”).

Holsopple signed these agreements while living in California.

                                             5
       Under the 2017 Unit Agreement, Holsopple received 25,000 incentive units. The

2017 Unit Agreement was substantively identical to the 2015 Unit Agreement.

       Under the Long-Term Agreement, Holsopple received 75,000 incentive units. The

Long-Term Agreement was substantively identical to the 2015 Unit Agreement, except

that Section 6(h) of the Long-Term Agreement made courts located in this state the

exclusive forum for any disputes. Dkt 49 Ex. 3 § 6(h) (the “Delaware-Forum Provision”).

       Under the 2018 Unit Agreement, Holsopple received 45,000 incentive units. The

2018 Unit Agreement was substantively identical to the 2015 Unit Agreement, except that

the Non-Competition Provision in the 2018 Unit Agreement extended for a term of one

year. See Dkt 49 Ex. 4 § 5(a).

       Under the Omnibus Agreement, Holsopple received a grant of 50,651 incentive

units. The Omnibus Agreement was substantively identical to the Long-Term Agreement,

and it contained both a Delaware-Law Provision and a Delaware-Forum Provision.

       In 2017, Focus Parent amended and restated its operating agreement. Dkt. 49 Ex. 6.

In 2018, Focus Parent amended and restated its operating agreement again. Dkt. 49 Ex. 7.

Both versions contained a Delaware-Forum Provision.

E.     Holsopple Leaves Focus Sub.

       On January 6, 2020, Holsopple resigned from Focus Sub. In the months before his

resignation, Holsopple downloaded confidential information and trade secrets concerning

Focus Sub’s prospects. He also sent himself a number of emails containing Focus Sub’s

confidential information.



                                           6
       Around three weeks before he resigned, Holsopple requested and received an

overview of the amendments to the management agreements for new business partners that

were then in process. Those documents reflected the financial terms that Focus Sub

discussed or had agreed to with its new partners and prospective clients. On January 6,

2020, the same day that he resigned, Holsopple received detailed spreadsheets reflecting

confidential business development efforts and active negotiations with investment firm

prospects. Before returning his electronic devices to Focus Sub, Holsopple wiped them

clean of information.

F.     Holsopple Joins Hightower.

       On February 20, 2020, Holsopple joined Hightower. He accepted the position of

Chief Growth Officer, a job with responsibilities comparable to his former position with

Focus Sub. Holsopple continues to live and work in San Francisco.

       After learning that Holsopple had joined a competitor, Focus Parent sent a letter to

Holsopple reminding him that he remained bound by the Restrictive Covenants and the

Confidentiality Provisions. Focus Parent also sent a letter to Hightower that identified the

provisions binding Holsopple. Focus Parent did not receive any response.

       Since Holsopple’s arrival, Hightower has invested in two firms that Focus Sub had

courted while Holsopple was an employee. Focus Parent believes that Hightower is

recruiting a third investment firm that Focus Sub had been pursuing.

G.     Litigation Ensues.

       On March 11, 2020, Focus Parent filed this action against Holsopple and Hightower.

Five days later, on March 16, Holsopple and Hightower filed an action against Focus Parent

                                             7
in the Superior Court for the County of San Francisco (respectively, the “California

Action” and the “California Court”). In the California Action, Holsopple and Hightower

sought declarations that the Restrictive Covenants, the Delaware-Law Provisions, and the

Delaware-Forum Provisions are invalid and unenforceable under California law.

       On March 30, 2020, Focus Parent filed an application in this action for an anti-suit

injunction that would have forced Holsopple and Hightower to dismiss the California

Action. In their opposition, Holsopple and Hightower pointed out that Focus Parent had

not asserted a claim in this action that supported that relief. Focus Parent then filed an

amended complaint that asserted claims for breach of the Delaware-Forum Provisions. At

the conclusion of a hearing on April 16, 2020, this court denied the application for an anti-

suit injunction.

       In May 2020, Holsopple and Hightower moved to dismiss the amended complaint.

In response, Focus Parent filed its second amended complaint, which is the currently

operative pleading. It contains six causes of action:

      Count I asserts that Holsopple breached Restrictive Covenants, Confidentiality
       Provisions, and Delaware-Forum Provisions in the Unit Agreements.

      Count II asserts that Holsopple and Hightower misappropriated trade secrets in
       violation of the Delaware Uniform Trade Secrets Act.

      Count III asserts that Holsopple breached the Delaware-Forum Provisions in Focus
       Parent’s operating agreements.

      Count IV seeks injunctive relief against Holsopple and Hightower, which is a
       remedy rather than a claim.

      Count V contends that Hightower tortiously interfered with the Unit Agreements
       and the Delaware-Forum Provisions in Focus Parent’s operating agreements.


                                              8
      Count VI alleges that both Holsopple and Hightower tortiously interfered with
       prospective business relations.

After the filing of the currently operative complaint, Holsopple and Hightower renewed

their motion to dismiss

       Meanwhile, in June 2020, Focus Parent filed counterclaims in the California Action

against Holsopple and Hightower. The counterclaims contain seven counts:

      Count I asserts that Holsopple breached Confidentiality Provisions in the Unit
       Agreements.

      Count II asserts that Holsopple and Hightower misappropriated trade secrets in
       violation of the California Uniform Trade Secrets Act.

      Count III contends that Hightower tortiously interfered with the Unit Agreements.

      Count IV asserts that Holsopple breached the Non-Competition Provisions in the
       Unit Agreements.

      Count V asserts that Holsopple breached the Non-Solicitation Provisions in the Unit
       Agreements.

      Count VI alleges that both Holsopple and Hightower tortiously interfered with
       Focus Sub’s prospective business relations.

      Count VII seeks injunctive relief against Holsopple and Hightower to enforce the
       Confidentiality Provisions in the Unit Agreements.

Dkt. 52, Ex. J.

       Holsopple and Hightower moved to dismiss Focus Parent’s counterclaims in the

California Action. By order dated September 1, 2020, the California Court denied that

motion, stating as follows:

       Non-Solicitation/Competition. The FACC’s fourth and fifth causes of action
       are adequately pled. Whether Delaware or California law applies is to be
       litigated. A Delaware court appears to have deferred to California’s courts
       on the issue.

                                            9
       Interference Torts. The FACC’s third cause of action (tortious interference
       with contract) requires no “independently wrongful” act. (Korea Supply Co.
       v. Lockheed Martin Corp. (2003) 29 Cal. 4th 1134, 1158.) (Defendants do
       not establish that Holsopple was a Focus employee.) The FACC’s sixth cause
       of action (tortious interference with prospective business relations)
       adequately pleads independently wrongful acts - e.g., misappropriations of
       confidential information. (FACC para. 129–135.)

       Trade Secrets. The FACC adequately pleads trade secrets misappropriation.
       (FACC para. 95–105.) Particularization of secrets typically comes after the
       pleading stage. (CCP 2019.210.) The “economic loss rule” does not apply
       here. (Aas v. Sup. Ct. (2000) 24 Cal. 4th 627, 635–36.)

       Harm. Focus adequately pled that it was harmed. (FACC para. 83, 87, 114,
       121.)

       “Information and Belief.” The few facts in Focus’ 149-paragraph FACC pled
       on “information and belief, are appropriate. (J.W. v. Watchtower Bible &
       Tract Society of New York, Inc. (2018) 29 Cal. App. 5th 1142, I 166.)

       Preemption. The CUTSA does not preempt claims that, as here, have
       elements and/or fact different than those for trade secret misappropriation.
       (Angelica Textile Services, Inc. v. Park (2013) 220 Cal. App. 4th 495, 506.).

Dkt. 66 Ex. A (formatting added).

       After the California Court’s ruling, the parties began conducting discovery in the

California Action. Both sides served discovery requests and provided their objections and

responses. Document production is underway. Depositions will follow. By contrast, in this

action, this court has not ruled on the pleading-stage viability of Focus Parent’s claims, and

discovery has not yet begun.

                               II.     LEGAL ANALYSIS

       Hightower has moved to dismiss this action under the doctrine of forum non

conveniens. A motion invoking this doctrine proceeds under Rule 12(b)(3) and seeks

dismissal on grounds of improper venue. See Lefkotwtiz v. HWF Hldgs., LLC, 2009 WL
10
3806299, at *3 (Del. Ch. Nov. 13, 2009). When considering such a motion, the court “is

not shackled to the plaintiff’s complaint” and “is permitted to consider extrinsic evidence

from the outset.” Simon v. Navellier Series Fund, 2000 WL 1597890, at *5 (Del. Ch. Oct.

19, 2000); accord Troy Corp. v. Schoon, 2007 WL 949441, at *2 (Del. Ch. Mar. 26, 2007).

       When evaluating a motion based on forum non conveniens, a Delaware court

considers the so-called “Cryo-Maid factors.” See Gen. Foods Corp. v. Cryo-Maid, Inc.,

198 A.2d 681, 684 (Del. 1964). In paraphrased form, they are:

       (1) the existence of other litigation involving substantially similar parties or
       subject matter;

       (2) whether the controversy depends upon a question of Delaware law which
       the courts of this State more properly should decide than those of another
       jurisdiction;

       (3) the relative ease of access to proof;

       (4) the availability of compulsory process for witnesses;

       (5) any other matters that would affect the conduct of the litigation and the
       expeditious and economic administration of justice.2




       2
         Id.; accord Martinez v. E.I. DuPont de Nemours & Co., Inc., 86 A.3d 1102, 1104
(Del. 2014). The Delaware Supreme Court’s recent discussions of forum non conveniens
have addressed cases involving claims arising under the law of foreign countries and
potential deference to courts in those countries. See, e.g., Aranda v. Philip Morris USA
Inc., 183 A.3d 1245, 1253 (Del. 2018) (Argentina); Gramercy Emerging Mkts. Fund v.
Allied Irish Banks, P.L.C., 173 A.3d 1033, 1043 (Del. 2017) (Bulgaria); Martinez, 86 A.3d
at 1107 (Argentina). The distinction between intra-country deference to another state and
international deference to another country is one of degree, rather than kind. Although it is
relatively less likely that litigating claims under the law of another American state will
result in overwhelming hardship for purposes of forum non conveniens, the same
underlying concepts and principles apply.


                                             11
The preceding list identifies the factors in what seems to be their relative order of

importance for corporate and commercial disputes.3 “Together, these factors have come to

represent the core of Delaware’s traditional forum non conveniens analysis.” Gramercy,
173 A.3d at 1036.

       The first Cryo-Maid factor is critically important and causes Delaware courts to

approach the overall analysis from different standpoints. See id. If there is a prior-filed

action, pending elsewhere, involving substantially the same parties and the same issues,

and if the court in the other jurisdiction is capable of rendering prompt and complete justice,

then a Delaware court will generally exercise its discretion by deferring to the prior-filed

action. See McWane Cast Iron Pipe Corp. v. McDowell-Wellman Engineering Co., 263
A.2d 281, 283 (Del. 1970). Although McWane calls presumptively for deference to a prior-

filed action, a court may still consider the traditional Cryo-Maid factors, recognizing that

they typically (but not always) will align in favor of deference to a first-filed action that

satisfies the McWane test. See Gramercy, 173 A.3d at 1036.

       By contrast, if the plaintiff filed first in this state, then a defendant generally will be

able to obtain dismissal under the doctrine of forum non conveniens only by establishing



       3
          The list omits a sixth Cryo-Maid factor—”the possibility of the view of the
premises”—because that factor is frequently irrelevant in corporate and commercial
disputes. See, e.g., Hall v. Maritek Corp., 170 A.3d 149, 162 (Del. Super. Ct. 2017) (“[T]he
third Cryo–Maid factor holds little to no weight even in a case where there was a relevant
premises that the fact-finder might want to view.”) (internal quotations omitted), aff’d, 182
A.3d 113 (Del. 2018); Hamilton P’rs, L.P. v. Englard, 11 A.3d 1180, 1212 (Del. Ch. 2010)
(collecting authorities). A view of the premises is not relevant to this case, and this decision
therefore does not discuss it.

                                               12
that litigating in Delaware would result in “overwhelming hardship.” Ison v. E.I. DuPont

de Nemours & Co., Inc., 729 A.2d 832, 842 (Del. 1999). Although the test sounds extreme,

trial judges should not perceive that the standard “suggests an insurmountable burden for

defendants.” Martinez, 86 A.2d at 1105. The test “is not intended to be preclusive.” Id.;

accord Ison, 729 A.2d at 842. “[I]t is intended as a stringent standard that holds defendants

who seek to deprive a plaintiff of her chosen forum to an appropriately high burden.”

Martinez, 86 A.2d at 1105. What is required is that the Cryo-Maid factors weigh “heavily

and decisively” in favor of dismissal. IM2 Merch. & Mfg., Inc. v. Tirex Corp., 2000 WL
1664168, at *7 (Del. Ch. Nov. 2, 2000); see Martinez, 86 A.3d at 1105 (discussing IM2

with approval and agreeing that “a more restrained meaning is at the essence of the

[overwhelming hardship] standard”) (quoting IM2, 2000 WL 1664168, at *8 (bracketed

text in original)).

       When considering whether the Cryo-Maid factors weigh heavily and decisively in

favor of dismissal, the court should not treat them as a checklist or tally sheet. “Application

of these factors is neither mechanical nor mathematical.” Pipal Tech Ventures Priv. Ltd. v.

MoEngage, Inc., 2015 WL 9257869, at *5 (Del. Ch. Dec. 17, 2015). The court must “look

to the circumstances as a whole to determine whether an overwhelming hardship is

present.” VTB Bank v. Navitron Proj. Corp., 2014 WL 1691250, at *6 (Del. Ch. Apr. 28,

2014) (citation omitted). “The moving defendant need not show that it is factually or

financially impossible to mount a defense in this jurisdiction.” Pipal Tech, 2015 WL
9257869, at *5. When “properly applied,” the doctrine “involves a wholesome balancing

between the strong interest of a plaintiff in choosing the appropriate forum in which to

                                              13
bring her action, and the interest of the other litigants and the court in an efficient and just

resolution of the issues, together with principals of comity.” Wilmington Sav. Fund Soc’y,

FSB v. Caesars Entm’t Corp., 2015 WL 1306754, at *7 (Del. Ch. Mar. 18, 2015).

       The two principal legal frameworks—presumptive deference to a first-filed action

elsewhere under McWane or presumptively proceeding with a first-filed action in

Delaware—are not exclusive alternatives. Gramercy, 173 A.3d at 1036. Other settings call

for “an intermediate analysis” that deploys “a straightforward assessment of the Cryo–

Maid factors, where dismissal is appropriate if those factors weigh in favor of that

outcome.” Id. One such setting involves a first-filed action elsewhere that was subsequently

dismissed. See id. Another setting is where the competing actions were filed virtually

simultaneously, warranting less deference to the winner of a race to the courthouse.4 A

third setting involves a request to stay (rather than dismiss) the Delaware action where the

resolution of the competing proceeding will not have issue-preclusive effects on the

Delaware action. Under those circumstances, the court may place less emphasis on filing

priority and determine by a preponderance of the evidence whether litigating in one forum

or the other would be easier, more expeditious, and less expensive.5



       4
        See HFTP Investments, L.L.C. v. ARIAD Pharm., Inc., 752 A.2d 115, 122 (Del.
Ch. 1999); Sprint Nextel Corp. v. iPCS, Inc., 2008 WL 2737409, at *15 (Del. Ch. July 14,
2008); Rapoport v. Litig. Trust of MDIP Inc., 2005 WL 3277911, at *2 (Del. Ch. Nov. 23,
2005).
       5
        Compare Moore Golf, Inc. v. Ewing, 269 A.2d 51, 52 (Del. 1970) (“[T]he burden
on the moving party is a lesser one when a stay rather than a dismissal is sought.”), with
Nokia Sols. & Networks Oy v. Collision Comm’cns, Inc., 2020 WL 2095829, at *5 (Del.

                                              14
       On the facts of this case, Hightower would suffer overwhelming hardship (in the

sense that term is used for forum non conveniens analysis) if forced to litigate in Delaware

while the California Action is proceeding. The California Action has moved far ahead of

this proceeding, and with Holsopple’s dismissal from this case, the California Action is

broader and more capable of providing complete relief. The California Action implicates

important questions of California law, and the California Court is better suited to address

those questions than this court. Having both cases proceed in parallel risks wasting judicial

and litigant resources, and doing so could produce conflicting results, particularly because

Holsopple is not present here. Under the circumstances, the doctrine of forum non

conveniens calls for dismissal.

A.     The Existence Of Other Litigation

       The first Cryo-Maid factor considers the existence of other litigation involving

substantially similar parties or subject matter, as well as the nature and state of the

competing litigation. This factor holds priority of place in the Cryo-Maid analysis because

of the different presumptions that depend on the existence of a prior filed action that meets

the McWane test. But as discussed above, the dividing line between McWane and Cryo-

Maid is not rigid, and an equally important consideration is the degree to which one

jurisdiction or the other has engaged with the case and expended judicial resources. “If a

judge in one forum has invested actual, substantive effort in a case, a competing forum




Super. Apr. 30, 2020) (explaining that when “a stay likely will have the same effect as a
dismissal,” the party seeking a stay must meet the traditional forum non conveniens test).

                                             15
should consider carefully whether one of its judges should make a similar case-specific

investment.” Hamilton P’rs, 11 A.3d at 1217; see, e.g., Brookstone Parts Acq. XVI, LLC v.

Tanus, 2012 WL 5868902, at *7 (Del. Ch. Nov. 20, 2012) (observing that if the Texas and

Delaware actions proceeded simultaneously, then the parties would be forced to engage in

“piecemeal litigation” and “duplicative efforts,” which would risk “inconsistent

judgments” from the courts); Sprint Nextel Corp., 2008 WL 2737409, at *17 (taking into

account duplication of effort and the risk of inconsistent judgments in forum non

conveniens analysis).

       Here, the Delaware action technically was filed first, but only by a nose. Focus

Parent filed this action five days before Holsopple and Hightower filed the California

Action. Additionally, Holsopple and Hightower put at issue the validity of the Delaware-

Forum Provisions in the California Action before Focus Parent amended its complaint here

to claim that Holsopple breached the Delaware-Forum Provisions. This is not a case where

the Delaware plaintiff had a significant timing advantage.

       Moreover, since their roughly cotemporaneous filing, the California Action has

moved ahead of this action. The California Court has addressed the pleading-stage merits

of Focus Parent’s claims by denying Holsopple and Hightower’s motion to dismiss. This

court has not addressed a Rule 12(b)(6) motion. And after the California Court denied

Holsopple and Hightower’s motion to dismiss, the parties began discovery. They have

served and responded to discovery requests, and they are beginning to conduct depositions.

This court has yet to address the pleading-stage viability of Focus Parent’s claims, and no

discovery has taken place in this case.

                                            16
       Instead, this court has dismissed Holsopple from this action. See Jurisdiction

Decision, 2020 WL 6266915, at *30. As a result, the current action can proceed only

against Hightower. One of Focus Parent’s claims against Hightower contends that

Hightower tortiously interfered with the Unit Agreements. That claim depends on Focus

Parent proving a predicate breach of contract against Holsopple. At this point, litigating

that claim against Hightower in this court will be awkward at best, because Holsopple is

no longer a party. The California Court does not face this problem, because both Holsopple

and Hightower remain parties to the California Action. Cf. Midland Food Servs. v. Castle

Hills Hldgs., 1999 WL 669324, at *2 (Del. Ch. Aug. 10, 1999) (“One of the Counterclaims

is that the Midland Companies have tortiously interfered with the Castle Hill Companies’

relations with CNL. Wouldn’t it make much more sense to litigate that claim in the

presence of CNL?”), aff’d, 782 A.2d 265 (Del. 2001). “As a general matter, and all else

being equal, it is sensible that the court which has before it all the claims arising out of a

particular constellation of facts should be the forum that adjudicates those claims.” ARIAD,
752 A.2d at 124. That is true for the California Action and untrue for this action.

       The existence, nature, and stage of the California Action raises concerns about

duplication of effort and potentially conflicting results.6 Even when jurists strive to



       6
         Nokia Sols., 2020 WL 2095829, at *6 (“[A]lowing two substantially overlapping
actions to proceed simultaneously would require two courts to adjudicate the same
contractual dispute, risking a significant waste of judicial resources and inconsistent
resolution of the issues.”); In re Bay Hills Emerging Partners I, L.P., 2018 WL 3217650,
at *8 (Del. Ch. July 2, 2018) (“The simultaneous procession of both actions risks the
significant waste of scarce judicial resources and, more importantly, the inconsistent

                                             17
coordinate their proceedings, parties invariably perceive and seek advantage by having one

judge rather than another address a particular issue. Given the more advanced stage of the

California case, the risk here is that this court would duplicate the efforts of the California

Court and risk inadvertently creating a conflicting ruling.

       On the record presented here, the California Action is more advanced, and

Holsopple, the primary defendant, is present there. These factors weigh heavily in favor of

dismissing this case on grounds of forum non conveniens.

B.     Delaware’s Interest In The Dispute

       The second Cryo-Maid factor asks whether Delaware law will govern the dispute.

As the Delaware Supreme Court held in the original Cryo-Maid decision, the question is

“whether or not the controversy is dependent upon the application of Delaware law . . .”
198 A.2d at 684. Further elevating the importance of this factor, the Delaware Supreme

Court has recognized “the right of all parties (not only plaintiffs) to have important,

uncertain questions of law decided by the courts whose law is at stake.” Martinez, 86 A.2d

at 1103.

       The choice-of-law factor under the Cryo-Maid analysis does not merely involve an

academic inquiry into what law to apply. It functions as an indication of Delaware’s interest

in the dispute. See Hamilton P’rs, 11 A.3d at 1212. “The United States is a federal republic




resolution of relevant issues.”); see also Salzman v. Canaan Capital P’rs, L.P., 1996 WL
422341, at *6 (Del. Ch. July 23, 1996); In re Chambers Dec. Co., Inc. S’holders Litig.,
1993 WL 179335, at *6 (Del. Ch. May 20, 1993).

                                              18
that depends on comity among the states for the peaceful and efficient conduct . . . of private

commerce.” Third Ave. Trust v. MBIA Ins. Corp., 2009 WL 3465985, at *1 (Del.Ch. Oct.

28, 2009). “When a state court with little legitimate interest in a matter purports to speak

on a subject of importance to a sister state, the reliability of state law is undermined and a

counterproductive incentive is created for all state courts to afford less than ideal respect

to each other.” Id. Whether a Delaware court should defer to a different jurisdiction takes

into account the degree to which Delaware has a particular interest in the subject matter of

the case. The analysis “therefore includes considerations such as the nature and novelty of

questions of law to be answered, the desirability of providing a Delaware forum, and the

importance of overseeing the conduct of particular classes of actors and policing against

particular types of wrongdoing.” Hamilton P’rs, 11 A.3d at 1213.

       If Delaware law applies to a dispute, and if the dispute involves a novel issue of

Delaware law, and particularly if the question of Delaware law involves the internal affairs

of a Delaware entity, then this Cryo-Maid factor will weigh heavily in favor of the

plaintiff’s choice of forum and against a finding of overwhelming hardship. But the

converse is equally true. Delaware has a lesser interest in deciding cases that deal with

“complex and unsettled issues” under the laws of other jurisdictions. Hupan v. All. One

Int’l, Inc., 2015 WL 7776659, at *8 (Del. Super. Nov. 30, 2015), aff’d sub nom. Aranda v.

Philip Morris USA Inc., 183 A.3d 1245 (Del. 2018). And when a dispute does not involve

a matter where Delaware has a significant interest, it is important for Delaware to defer to

the greater interest of a sister state.



                                              19
       The Delaware courts have long asserted that this state has a compelling
       interest in the efficient and consistent application of its laws governing
       business entities. For that reason, our courts have been far less willing to
       defer to tribunals in other states when unsettled issues of Delaware law are
       at stake. These rulings have recognized the reality that it is often judicial
       decisions that give practitioners the practical guidance they need about how
       much discretion their clients have to act. Those rulings also suggest that
       Delaware has a related and equally important interest in affording comity to
       the courts of other jurisdictions when a dispute arises under foreign business
       law. . . .

       If we expect that other sovereigns will respect our state’s overriding interest
       in the interpretation and enforcement of our entity laws, we must show
       reciprocal respect.... [Failing to do so] risks undermining the certainty of
       application that business entities depend upon, and should, in my view, be
       given extremely heavy weight in a rational forum non conveniens analysis.

Diedenhofen-Lennartz v. Diedenhofen, 931 A.2d 439, 451–52 (Del. Ch. 2007); see In re

Topps Co. Shareholders Litig., 924 A.2d 951, 962 (Del. Ch. 2007) (“One can imagine a

myriad of contract, employment, worker safety, environmental, and tort claims against

Topps that would be much more properly heard in a New York court than in this court,

irrespective of Topps’ status as a Delaware corporation. In such cases, this court would not

hesitate to defer in a ‘New York minute,’ as it were.”).

       For the reasons that follow, this case does not present novel issues of Delaware law.

Indeed, it is unlikely to present any meaningful issues of Delaware law. By contrast, this

case will present significant issues under California law. And once Focus Parent is no

longer wedded to arguing that Delaware law should apply as part of its effort to stay in this

forum, Focus Parent may invoke New York law, because there is good reason to think that

New York law could govern some of the issues in dispute.




                                             20
       1.     The Law That Will Likely Govern Focus Parent’s Claims

       It is unlikely that Delaware law governs any of Focus Parent’s claims.7 At the

pleading stage, the only claim where it is reasonably conceivable that Delaware law could

apply is the predicate breach of the Confidentiality Provisions, which is an aspect of Focus

Parent’s claim against Hightower for tortious interference with contract. Otherwise,

California law permeates the case.

              a.     Count I: Breach Of The Restrictive Covenants.

       In Count I of the complaint, Focus Parent asserts that Holsopple breached the

Restrictive Covenants. Although this court has dismissed Holsopple from the case, Focus

Parent relies on this claim as a predicate for its claim against Hightower for tortious




       7
        This section does not address the aspects of Focus Parent’s claims that turn on the
Delaware-Forum Provisions. This court previously held that California law governs those
provisions and renders them invalid for purposes of Focus Parent’s claims against
Holsopple. See Jurisdiction Decision, 2020 WL 6266915, at *28, *30. It is therefore
unnecessary to consider those claims further. This observation applies to Focus Parent’s
claim in Count I against Holsopple for breach of the Delaware-Forum Provisions in the
Unit Agreements, its claim in Count III against Holsopple for breach of Delaware-Forum
Provisions in Focus Parent’s operating agreements, and its claim against Hightower in
Count IV for tortiously interfering with the Delaware-Forum Provisions in the Unit
Agreements and in Focus Parent’s operating agreements. This section also does not address
Count IV, which sought injunctive relief, because that is a request for a specific type of
remedy. The law of the forum generally governs remedial issues, unless the question of
remedy is bound closely to the rule of substantive law. See generally Naughty Monkey LLC
v. Marinemax Northeast LLC, 2010 WL 55545409, at *8 n.59 (Del. Ch. Dec. 23, 2010)
(summarizing applicable principles). The substantive law therefore drives the choice-of-
law analysis, with issues of remedy playing a secondary role. To that end, the Delaware
Supreme Court has cautioned that choice-of-law rulings should not turn on “the judge’s
perceptions of the remedies available to plaintiffs in particular jurisdictions.” Bell
Helicopter Textron v. Artega, 113 A.3d 1045, 1052 (Del. 2015).

                                            21
interference with contract. For purposes of the forum non conveniens analysis, it is highly

unlikely that Delaware law will govern this claim. Instead, it is highly likely that California

law will apply.

                     i.      Authorities Indicating That California Law Will Apply

       Delaware follows the Restatement (Second) of Conflict of Laws when determining

what law governs a contract. Certain Underwriters at Lloyds, Condon v. Chemtura Corp.,

160 A.3d 457, 464 (Del. 2017). For the reasons explained in the Jurisdiction Decision,

California is the default state whose law would govern the Restrictive Covenants absent

the Delaware-Law Provision. It is not is not reasonably conceivable that Delaware is the

default state. See 2020 WL 6266915, at *13.

       As explained in the Jurisdiction Decision, the next step in the choice-of-law analysis

is to determine whether there is an actual conflict between the laws of the different states.
Id. at *21. For purposes of a claim for breach of the Restrictive Covenants, there is an

actual conflict between California and Delaware law.

       California has a longstanding public policy in favor of “open competition and

employee mobility.” Edwards v. Arthur Andersen LLP, 189 P.3d 285, 291 (Cal. 2008).

That policy dates back to 1872, when the California Legislature enacted the predecessor to

what is now Section 16600 of the California Business and Professional Code. The

predecessor statute stated: “Every contract by which any one is restrained from exercising

a lawful profession, trade, or business of any kind, otherwise than is provided by the next

two sections, is to that extent void.” Cal. Civ. C. § 1673 (repealed by Stat. 1941, c. 526, p.

1847, § 2). The two subsequent sections created exceptions for contractual restraints

                                              22
entered into in connection with the sale of goodwill in a business, Cal. Civ. C. § 1674

(repealed by Stat. 1941, c. 526, p. 1847, § 2), or upon dissolution of a partnership. Cal.

Civ. C. § 1675 (repealed by Stat. 1941, c. 526, p. 1847, § 2).

       The same basic statutory structure persists to this day. In its contemporary form, the

statute states: “Except as provided in this chapter, every contract by which anyone is

restrained from engaging in a lawful profession, trade, or business of any kind is to that

extent void.” Cal. Bus. & Prof. C. § 16600. “Under the statute’s plain meaning, therefore,

an employer cannot restrain a former employee from engaging in his or her profession,

trade, or business by contract unless the agreement falls within one of the exceptions to the

rule.” Edwards, 44 P.3d at 289. The only exception applies when a person agrees to a

noncompetition agreement in connection with the sale of a corporation (§ 16601),

partnership (§ 16602), or limited liability company (§ 16602.5). The prohibition

established by Section 16600 applies both to noncompetition agreements and to non-

solicitation agreements concerning customers and employees.8

       Delaware law, by contrast, generally enforces restrictive covenants that are

“reasonable in scope and duration, . . . advance a legitimate economic interest of the




       8
         See Ixchel Pharma, LLC v. Biogen, Inc., 470 P.3d 571, 582, 586 (2020) (discussing
anti-solicitation covenants in Edwards and explaining that under California law, restraints
on employment relationships, like noncompetition or non-solicitation agreements, are “per
se invalid.”); NuVasive, Inc. v. Miles (NuVasive II), 2019 WL 4010814, at *4–7 (Del. Ch.
Aug. 26, 2019) (explaining that that Edwards addressed both a non-competition covenant
and an anti-solicitation covenant and reasoning that Section 16600 applies to both).


                                             23
[former employer], and . . . survive a balance of the equities.” Weichert Co. v. Young, 2007
WL 4372823, at *3 (Del. Ch. Dec. 7, 2007). A non-competition agreement that meets these

standards will be enforced unless “oppressive to an employee.”9 The same principles apply

to non-solicitation provisions. See Cabela’s LLC v. Wellman, 2018 WL 5309954, at *8

(Del. Ch. Oct. 26, 2018).

       The contrasting approaches under Delaware and California law result in a true

conflict, making a choice-of-law determination necessary. To resolve the conflict, this

court must determine whether the law of the chosen state would generate an outcome that

would be “contrary to a fundamental policy” of the default state on an issue where the

default state “has a materially greater interest than the chosen state.” Restatement (Second)

of Conflict of Laws § 187 (1971) [hereinafter Restatement].

       This court has recognized consistently that California has a fundamental public

policy against non-competition and non-solicitation provisions and that California has a

materially greater interest in that policy than Delaware’s interest in promoting freedom of

contract. This court made that determination explicitly in the seminal Ascension decision.

See Ascension Ins. Hldgs., LLC v. Underwood, 2015 WL 356002, at *1 (Del. Ch. Jan. 28,

2015). There, a California resident (Underwood) sold his financial planning business to a

Delaware limited liability company (Ascension) under an asset purchase agreement. Id. at




       9
        EDIX Media Grp. v. Mahani, 2006 WL 3742595, at *7-8 (Del. Ch. Dec. 12, 2006);
see Hough Assocs., Inc. v. Hill, 2007 WL 148751, at *6, 14-15 (Del. Ch. Jan. 17, 2007);
Del. Express Shuttle, Inc. v. Older, 2002 WL 31458243, at *6, 15 (Del. Ch. Oct. 23, 2002).

                                             24
*1. As part of the deal, Underwood entered into an employment agreement with Ascension.
Id. Both agreements contained restrictive covenants which bound Underwood not to

compete with Ascension for five years after the sale. Id. Five months later, Underwood and

Ascension entered into an Employee Investment Agreement (“EIA”) that granted

Underwood the right to purchase units in Ascension and which contained restrictive

covenants that bound Underwood not to compete with Ascension for two years after his

employment ended. Id. The EIA selected Delaware law to govern its terms and provided

for a Delaware forum. Id.

       In 2015, seven years after the sale of his business, Underwood left Ascension and

began working for a competitor. Id. The five-year restrictive covenants in the asset

purchase agreement and employment agreement had expired, so Ascension sought to

enforce the two-year, post-employment covenants in the EIA. Ascension argued that the

restrictive covenants were enforceable under Delaware law and that Delaware’s interest in

freedom of contract prevailed over any California’s interest in protecting its residents and

regulating employment relationships. Id. at *3. This court disagreed, trenchantly explaining

why a sister state’s policy interest in adopting specific legislation to govern a particular

substantive area, such as employment, must necessarily trump a generalized interest in

freedom of contract:

       The performance of the covenant not to compete in that agreement is against
       a clear public policy of California stated unequivocally by statute. Against
       this is a general interest of Delaware in freedom of contract. Without
       minimizing that significant interest, it seems to me that, where it is clear that
       the policy of the default state is that the contract at issue is abhorrent and
       void, and where, as here, the formation and enforcement of the contract relate
       overwhelmingly to the default state, a general interest in freedom of contract

                                              25
       is unlikely to be the equal of that public policy under the Restatement
       analysis.

       The entire purpose of the Restatement analysis is to prevent parties from
       contracting around the law of the default state by importing the law of a more
       contractarian state, unless that second state also has a compelling interest in
       enforcement. In other words, in every instance where the parties seek to
       circumvent application of the law of the default state, the state whose
       law was chosen and is asked to enforce the contract will have the interest of
       protecting freedom to contract.

       It would be a tautology to suggest that such an interest alone, arising in every
       case, can trump the public interest of the default state, which, by definition,
       has the greatest contacts with the contract at issue; otherwise, the
       Restatement test would be meaningless, and the default state would lose its
       ability to constrain pernicious enforcement of contract rights.
Id. at *5 (formatting added).

       Other decisions have reached the same conclusion and held that California law will

govern a restrictive covenant, notwithstanding a choice-of-law provision selecting

Delaware law.10 And this court has reached the same conclusion when weighing




       10
          See NuVasive II, 2018 WL 4677607, at *7 (concluding that California law’s status
as the default state with a materially greater interest in the dispute overrode choice-of-law
provision selecting Delaware where Delaware law conflicted with California’s
fundamental public policy); see also Hewlett-Packard Co. v. Ghilardi, C.A. No. 11233-
VCN, (Del. Ch. July 9, 2015) (TRANSCRIPT) (denying motion for temporary restraining
order to enforce a noncompetition provision against a California defendant). Cf. NuVasive,
Inc. v. Miles (NuVasive I), 2018 WL 4677607, *3-6 (Del. Ch. Sept. 28, 2018) (explaining
that under Ascension, California’s status as the default state with a materially greater
interest in the dispute typically would override the choice-of-law provision in the event of
a conflict between California and Delaware law, but for purposes of the employee’s motion
for summary judgment, the transaction was assumed to fall within an exception to the
California statute, so no conflict existed); EBP Lifestyle Brands Hldgs, Inc. v. Boulbain,
2018 W: 3329363, at *1-2, 4, 8 n.43 (Del Ch. Aug. 4, 2017) (indicating in dictum that the
reasoning of Ascension would apply to restrictive covenants that appeared in a stockholders
agreement that a Delaware corporation with its principal place of business in California

                                             26
Delaware’s interest in freedom of contract against the interests of other states that have

similar public policies against non-competition and non-solicitation provisions.11

       To distinguish these cases, Focus Parent argues that they all involved scenarios

where both parties to the contract resided in the state that had a fundamental public policy

against restrictive covenants. That is not accurate. One of the decisions involved a

Delaware corporation with a principal place of business in Tennessee that brought suit

against an Alabama employee. The court held that Alabama had a significant interest in the

dispute that was materially greater than Delaware’s such that Alabama’s law on restrictive

covenants would apply. FP UC Hldgs. 2020 WL 1492783, at *10-11.

       Regardless, the location and citizenship of the parties to the contract are

considerations when determining which state’s law would apply by default in the absence

of the choice-of-law provision. Once the court makes that determination, the Restatement

calls for weighing the policy interest of the default state against the policy interest of the

selected jurisdiction. The location and citizenship of the parties are not factors when

weighing the competing policy interests of the two states. What matters at that stage is the

competing policy interests themselves.




required employee located in California to execute as a condition to receiving stock
options).
       11
         See FP UC Hldgs., LLC v. Hamilton, 2020 WL 1492783, at *10–11 (Del. Ch.
Mar. 27, 2020) (Alabama law); Cabela’s, 2018 WL 5309954, at *7 (Nebraska law).

                                             27
       The weight of Delaware authority thus recognizes that sister states, like California,

who have chosen to regulate restrictive covenants have a fundamental policy interest in

having their substantive law apply. The weight of Delaware authority likewise recognizes

that those sister states have a materially greater interest in having their substantive law

apply than Delaware’s interest in promoting freedom of contract. As between Delaware

law and California law, it is highly likely that Delaware law will apply to Focus Parent’s

claim for breach of the Restrictive Covenants.

       To resist this result and argue that Delaware law should prevail over California law,

Focus Parent discounts Ascension and its progeny in favor of an earlier transcript ruling

from this court and three decisions from the United States District Court for the District of

Delaware (the “District Court”).12 The three District Court decisions each rely heavily on

Coface Collections North America Inc. v. Newton, 430 Fed. App’x. 162 (3d Cir. 2011), a

non-precedential decision from the United States Court of Appeals for the Third Circuit.

For purposes of the Restrictive Covenants in this case, Focus Parent’s authorities are

unpersuasive.




       12
          See W.R. Berkley Corp. v. Niemela, 2019 WL 5457689 (D. Del. Oct. 24, 2019);
Advanced Reimbursement Mgmt. LLC v. Plaisance, 2019 WL 2502931 (D. Del. June 17,
2019); Sensus USA, Inc. v. Franklin, 2016 WL 1466488 (D. Del. Apr. 14, 2016). More
recently, the District Court issued a decision that followed Ascension and its progeny, and
the court of appeals affirmed that ruling. See Cabela’s LLC v. Highby, 362 F. Supp. 3d
208, 219 (D. Del. 2019), aff’d, 801 F. App’x 48 (3d Cir. 2020). Focus Parent did not cite
the more recent federal cases.

                                             28
                     ii.    DGWL

       Focus Parent first relies on a transcript ruling that pre-dated Ascension. See DGWL

Investment Corp. v. Giannini, C.A. No. 8647-VCP (Del. Ch. Sept. 19, 2013)

(TRANSCRIPT). Bench rulings can provide persuasive authority. See, e.g., Pettry v.

Gilead Sciences, Inc., C.A. No. 2020-0132-KSJM, tr. 55 (Del. Ch. May 28, 2020); Day v.

Diligence, Inc., 2020 WL 2214377, at *1 (Del. Ch. May 7, 2020). Nevertheless, a bench

ruling typically reflects a case-specific determination that is intended for the parties, and

by virtue of being spoken rather than written, its language and implications may be less

clear. Compared to the written decisions in Ascension, NuVasive I, NuVasive II, Cabela’s,

and FP UC Holdings, the DGWL ruling starts at a disadvantage.

       The DGWL ruling addressed the sale of a controlling interest in a Delaware limited

liability company. In conjunction with the transaction, the seller agreed to a restrictive

covenant. In return, he received total consideration of $10 million, both for the controlling

interest and the restrictive covenant. DGWL, tr. at 9. The restrictive covenant thus did not

conflict with California public policy because it fell within the exception to California’s

prohibition against non-compete agreements that applies to the sale of a business. Id. at 10.

The DGWL decision did not involve a true conflict, and it is factually distinguishable from

a case involving a restrictive covenant that binds an employee.

       In dictum, the DGWL court stated that even if the restrictive covenant were contrary

to California law, then California did not have a materially greater interest in its statutory

policy that outweighed Delaware’s interest in freedom of contract. Id. at 12. It is not clear

whether that holding would survive analysis under Ascension and its progeny, but it was

                                             29
nevertheless defensible on the facts of the case, precisely because the restrictive agreement

was part of a transaction that involved the sale of a business, and the purchase price

attributed value to the restrictive covenant.

       This case is a straightforward employment dispute. It does not involve the sale of a

business. The transcript ruling in DGWL therefore is not persuasive.

                     iii.    Coface

       Because the three District Court decisions that Focus Parent champions all rely on

Coface, it is important to understand the facts and reasoning of that decision. Coface

Collections North America Inc. was a Delaware corporation that engaged in the business

of debt collection. Under an asset purchase agreement, Coface acquired Newton &

Associates LLC, another firm engaged in the business of debt collection. The seller was

William Newton, a Louisiana citizen who owned and operated the firm. The asset purchase

agreement contained several restrictive covenants, including a non-competition covenant

which provided that Newton would not compete with Coface for a period of five years.

The parties signed the agreement in Louisiana. See 430 Fed. App’x. at 163.

       After the sale, Newton served as Coface’s president until December 2008. He left

formal employment but continued to provide consulting services to Coface for two more

years. In January 2011, he formed and began operating a new debt-collection firm in

Louisiana. When Coface sued to enforce the noncompetition agreement, Newton argued

that Louisiana law applied and limited the restrictive covenant to two years. See id. (citing

La. R.S. 23:921(B)). Coface responded that Delaware law governed because of a Delaware

choice-of-law provision in the asset purchase agreement.

                                                30
       When conducting its choice-of-law analysis, the Coface court relied heavily on Abry

Partners, a factually distinguishable case. See Abry P’rs V, L.P. v. F & W Acq. LLC, 891
A.2d 1032 (Del. Ch. 2006). The plaintiff in Abry Partners was a private equity firm based

in Massachusetts that purchased all of the stock in a Delaware corporation that operated in

Ohio from another private equity firm based in Rhode Island. Id. at 1046. After the

transaction closed, the buyer sued for fraud. The stock purchase agreement contained a

Delaware choice-of-law provision, but the buyer argued that its fraud claim did not arise

under the contract and therefore was not governed by the provision. According to the buyer,

because its operations were located in Massachusetts, the law of Massachusetts applied. Id.

       This court rejected the buyer’s argument that the choice-of-law provision did not

extend to the fraud claim, regarding the division between contract and tort as “not

sensible.” Id. at 1047.

       Parties operating in interstate and international commerce seek, by a choice
       of law provision, certainty as to the rules that govern their relationship. To
       hold that their choice is only effective as to the determination of contract
       claims, but not as to tort claims seeking to rescind the contract on grounds of
       misrepresentation, would create uncertainty of precisely the kind that the
       parties' choice of law provision sought to avoid. In this regard, it is also
       notable that the relationship between contract and tort law regarding the
       avoidance of contracts on grounds of misrepresentation is an exceedingly
       complex and unwieldy one, even within the law of single jurisdictions. To
       layer the tort law of one state on the contract law of another state compounds
       that complexity and makes the outcome of disputes less predictable, the type
       of eventuality that a sound commercial law should not seek to promote.
Id. at 1048 (footnotes omitted).




                                             31
        This court also reasoned that “[a]s a matter of commercial logic,” it made sense

“that the Buyer and Seller would choose Delaware law to govern their relations.” Id. at

1047.

        Although each was physically located in a different New England state and
        although the Company was headquartered in Ohio, the Buyer and Seller were
        operating in interstate commerce and wanted a reliable body of law to govern
        their relationship. They therefore chose the law of the state each had looked
        to in choosing their juridical home and whose law they wished to have govern
        their entities. By this means, Buckeyes, Quahogs, and Minutemen could
        come together using the common language of the Blue Hen, which each
        embraced as setting forth a reliable and fair set of rules for their commercial
        relationship.
Id. This court saw no reason why the buyer’s physical location in Massachusetts meant that

the law of that state should override the contractual choice-of-forum provision for purposes

of a fraud claim. Although the buyer was located in Massachusetts, the seller was

        physically located in Rhode Island and there is no allegation that the
        transaction actually was haggled out in the home of the Bean and the Cod.
        Unlike a car accident case, in which a Rhode Island driver collided with a
        Massachusetts driver on I–195 in Massachusetts and the Rhode Island driver
        should have expected to be judged under Massachusetts standards, the
        physical location of the Buyer in this case has less force as a choice of law
        factor. The Buyer was a sophisticated private equity buyer operating in
        interstate commerce. It was a Delaware entity buying a Delaware entity that
        owned another Delaware entity operating in Ohio from a Seller operating out
        of Rhode Island.
Id. at 1049 (footnote omitted).

        The opinion does not suggest that the buyer contended that Massachusetts law

should apply because Massachusetts had a fundamental public policy that would have been

violated if the court enforced the Delaware choice-of-law provision. The court

acknowledged that Massachusetts law was more favorable to the buyer, but the court did


                                              32
not perceive any reason why that balancing of interests should extend to which state’s law

would govern, when sophisticated parties had entered into a heavily negotiated transaction

agreement that chose Delaware law. Id. Instead, Delaware had “the greatest interest in

having its law applied to this matter.” Id.

       All of the parties to the Agreement had in common that they were Delaware
       citizens. Our citizens ought to be able to use our law as a common language
       for their commercial relationships, particularly when those relationships
       involve interstate commerce and do not center in any material manner on the
       geography of any particular party’s operational headquarters. Put simply, no
       state has a materially greater interest than Delaware in applying its law to
       this matter.
Id. at 1049–50.

       The Abry Partners decision thus involved perhaps the strongest case possible for

enforcing a choice-of-law provision selecting Delaware law. All of the parties were

sophisticated actors who had crafted a lengthy and detailed acquisition agreement with the

assistance of counsel. All of the parties were Delaware entities, and no other state had a

strong claim that its law should apply. Although Massachusetts law was relatively more

favorable to the buyer for purposes of a fraud claim, Massachusetts had not staked out a

particular substantive position supported by a strong policy interest. The Abry Partners

decision did not involve an employer-employee relationship, the implications of restrictive

covenants, or any aspect of labor law.

       Citing Abry Partners, the Coface court held that Delaware would only disregard a

choice-of-law provision “in rare circumstances.” Id. at *3. After recognizing that Coface’s

state of incorporation was sufficient to establish a substantial relationship between

Delaware and the dispute, the court analyzed whether Louisiana had a “‘materially greater

                                              33
interest’ in the particular issue at hand—determining the effect of the non-compete

clause—than Delaware does.” Id. at *4. Citing Abry Partners, the Coface court held that

even though Newton was a citizen of Louisiana, signed the asset purchase agreement in

Louisiana, and operated his competing business in Louisiana, those geographical contacts

did not give Louisiana a materially greater interest than Delaware because Delaware had a

“substantial interest in enforcing this voluntarily negotiated contract clause that explicitly

designates Delaware law to govern.” Id.

       Having concluded that Louisiana did not have a materially greater interest than

Delaware, the court did not reach the question of whether applying Delaware law would

be contrary to a fundamental policy in Louisiana. Id. Returning to Abry Partners, the court

quoted that decision as stating that “[t]o enter into a contract under Delaware law and then

tell the other contracting party that the contract is unenforceable due to the public policy

of another state is neither a position that tugs at the heartstrings of equity nor is it

commercially reasonable.” Id. at *5 (quoting Abry Partners, 891 A.2d at 1050). The court

stressed that Newton and Coface had “made a voluntary choice of law to govern their

contract” and that this provision would be honored. Id.

       On its facts, the Coface decision reached a logical result. The asset purchase

agreement that contained the restrictive covenants governed the sale of a business between

sophisticated parties, which necessarily called for placing greater emphasis on the choice-

of-law provision to protect bargained-for expectations. That fact also meant that the

restrictive covenants in question were tied to the sale of a business, where restrictive

covenants are more likely to be upheld. The Coface decision also did not involve an

                                             34
irreconcilable conflict between the laws of Delaware and Louisiana. The Louisiana statute

did not invalidate restrictive covenants entirely; it permitted them to last for two years from

the date of sale. See La. R.S. 23:921(B). Although a conflict existed, it was a question of

degree rather than one of kind.

       Analytically, however, the Coface decision can be questioned for its heavy reliance

on Abry Partners, which did not involve restrictive covenants or a conflict between a

fundamental policy of a sister state and Delaware’s contractarian regime. Coface treated

Abry Partners as announcing a general rule that a Delaware choice-of-law provision would

almost always be dispositive. The Abry Partners decision seems better regarded as a

careful application of the Restatement in a setting where all of the parties were

sophisticated, they negotiated at arms’ length to choose Delaware law, all of the parties

were Delaware entities, and no state other than Delaware had a greater interest in the

dispute or a fundamental policy interest at stake. Given its heavy reliance on Abry Partners,

the Coface decision did not give weight to other potentially meaningful factors, such as the

place of negotiation, the place of performance, or the location of the subject matter of the

contract. Restatement, supra, § 188. The court also did not weigh the various policies

identified in Section 6 of the Restatement, nor did it consider the specific application of

those policies to contracts for services under Section 196 of the Restatement.

       In light of the limited scope of the analysis in Coface and the reality that the outcome

makes sense on the facts presented, the reasoning in Coface should be limited to its facts.

And that is what the Third Circuit appears to have intended by designating Coface as a



                                              35
non-precedential case.13 The reasoning in Coface does not translate to cases involving

relationships between Delaware entities and individual employees, as shown by Ascension

and its progeny.

                     iv.    Sensus USA

       In three decisions, however, the District Court has applied Coface broadly, to the

exclusion of Ascension and its progeny. Focus Parent relies first on Sensus USA, a decision

that involved a restrictive covenant that bound an individual employee and a true conflict

between Georgia and Delaware law. Following Coface, the District Court held that

Delaware law applied and validated the restrictive covenant.

       The plaintiff in that case (Sensus) was a Delaware corporation headquartered in

North Carolina. Sensus acquired another company and, as a result, became the employer

of Benjamin P. Franklin. See 2016 WL 1466488, at *1. Franklin already was bound by an

employment agreement that contained restrictive covenants, a Delaware choice-of-law

provision, and a Delaware forum provision. Id. at *2. After leaving Sensus, Franklin began

working for a competitor in Georgia. Id. When Sensus sought to enforce his restrictive

covenants, Franklin argued that Georgia law should apply because of Georgia’s greater




       13
           The Coface opinion on the Third Circuit’s website is marked “NOT
PRECEDENTIAL.” http://www2.ca3.uscourts.gov/opinarch/111482np.pdf (emphasis in
original) (accessed on September 16, 2020). See 3d Cir. LAR, App. I, IOP 5.7 (“The first
page of a not precedential opinion contains a footnote stating: ‘This disposition is not an
opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding precedent.’”)
Non-precedential opinions “appear[] only to have value to the trial court and the parties . .
. .” Id.

                                             36
interest in the dispute and because Georgia has a fundamental public policy against

restrictive covenants in employment agreements. Id. *4.

       The court assumed for purposes of analysis that Georgia had a fundamental public

policy that prohibited restrictive covenants in employment agreements. Id. at *3. Relying

heavily on Coface and Abry Partners, the court held that “Delaware has a substantial

interest in enforcing voluntarily negotiated contract clause that explicitly designate

Delaware law.” Id. at *3. It pointed to Sensus’ incorporation in Delaware as an important

factor in its analysis. Id. The court also held that “while geographic contacts with other

states may be considered, such contacts alone may be insufficient to demonstrate a

materially grater interest.” Id. The court then stated that

       [w]hile Georgia may have a substantial interest in this dispute, such an
       interest is not materially greater than that of Delaware. The only ties that
       implicate Georgia are that Franklin lives there, works from his home there,
       and signed the contract there. However, Sensus is a national company
       headquartered in North Carolina and Franklin’s sales territory extended
       beyond Georgia. The parties voluntarily negotiated the contract clause
       expressly designating Delaware law to govern any disputes. Thus, Franklin’s
       contacts with Georgia do not establish that Georgia possesses a materially
       greater interest than Delaware in this matter. Delaware has a fundamental
       interest in allowing its citizens to use its law as a commercial lingua franca
       to transact business across borders.
Id. at *4 (citing Abry P’rs, 891 A.2d at 1049–50).

       Through this analysis, the Sensus USA decision extended the non-precedential

reasoning of Coface from its origins in restricted covenants granted in connection with the

sale of a business that only partially conflicted with Louisiana law to the different setting

of restrictive covenants appearing in an ordinary employment agreement that wholly

conflicted with Georgia law. In doing so, the Sensus USA decision further divorced the

                                              37
language of Abry Partners from its original context, which involved whether a Delaware

choice-of-law provision would govern fraud claims that related to a stock purchase

agreement between two private equity companies.

       The Sensus USA decision did not cite Ascension, which this court had issued the

previous year. The Sensus USA decision also did not engage significantly with the various

factors identified by the Restatement. The Sensus USA decision acknowledged that when

Franklin and his employer entered into his employment agreement, the parties knew that

Franklin mainly would perform work in Georgia. Sensus USA, 2016 WL 1466488, at *1.

The commentary to Section 188 of the Restatement explains that

       the state where a party to the contract is domiciled has an obvious interest in
       the application of its contract rule designed to protect that party against the
       unfair use of superior bargaining power. And a state where a contract
       provides that a given business practice is to be pursued has an obvious
       interest in the application of its rule designed to regulate or to deter that
       business practice.
Id. § 188 cmt. a. Another comment to Section 188 adds that “the state where performance

is to occur has an obvious interest in the question whether this performance would be

illegal.” Id. cmt. e. “When both parties are to perform in the state,” as in an employment

relationship, “this state will have so close a relationship to the transaction and the parties

that it will often be the state of the applicable law even with respect to issues that do not

relate strictly to performance.” Id. Section 196 of the Restatement, which governs contracts

for personal services, adds that “the place where the major portion of the services is to be

rendered, provided that there is such a place, is the contact that will be given the greatest

weight in determining, with respect to most issues, the state of the applicable law.” Id. §


                                             38
196. cmt. b. By contrast, under the Restatement test, the fact that Sensus was incorporated

in Delaware is the weakest factor for purposes of an employment dispute. See id. § 188

cmt. e; IM2, 2000 WL 1664168, at *9 (treating plaintiff’s state of incorporation as a

relatively weak factor in a forum non conveniens analysis). The Sensus USA decision

nevertheless gave paramount importance to Sensus’ incorporation in Delaware. Its

abbreviated reasoning, its heavy reliance on Coface and Abry Partners, and its failure to

consider Ascension, make Sensus USA an unpersuasive decision.

                     v.     Advanced Reimbursement

       Next in the Coface lineage is Advanced Reimbursement. The case involve a quite

different procedural posture, which alone makes it an unpersuasive authority for the current

case. The case is also factually distinguishable.

       The restrictive covenants at issue in Advanced Reimbursement were granted in

connection with the sale of the business. The plaintiff (Adreima) was a Delaware limited

liability company with its principal place of business in Georgia. 2019 WL 2502931 at *1.

The defendants were Clay Plaisance, a resident of Louisiana, and two Louisiana limited

liability companies through which Plaisance conducted business. In 2014, Plaisance sold

his business to Adreima under an asset purchase agreement and entered into a restrictive

covenant agreement, a goodwill purchase agreement, and a consulting agreement with

Adreima. The agreements contained Delaware choice-of-law and Delaware choice-of-

forum provisions. Id. In 2017, Adreima sued Plaisance, alleging that he had formed a new

company and was violating his restrictive covenants. Id.



                                             39
       Plaisance moved to transfer the action to a federal court in Louisiana, and the

District Court granted that motion. The Third Circuit vacated that decision and held that

the Delaware choice-of-forum provision provided a basis for the case to proceed in

Delaware unless, on remand, the public interest overwhelmingly disfavored the parties’

selected forum. Id. at *2. The question on remand was whether the District Court should

again transfer the case.

       One of the factors that the District Court considered on remand was the relative

familiarity of the two districts with the applicable state law. The District Court held that

Delaware law would apply, resulting in this factor counting against a transfer of the case.
Id. at *5. In reaching this conclusion, the District Court noted that although Louisiana was

the default state, the Third Circuit had held in Coface that Louisiana did not have a

materially greater interest in the validity of a restrictive covenant. Id. The District Court

understandably treated Coface as dispositive.

       In a footnote, the District Court discussed this court’s decisions in Ascension and

Cabela’s. Id. at * 4 n.3. The District Court acknowledged that those decisions “found that

a state’s specific interest in regulating noncompete provisions is materially greater than

Delaware’s general interest in freedom of contract,” but observed that those cases “do not

address Coface or the Delaware state jurisprudence on which Coface relies.” Id. The

District Court therefore was “not convinced that the Third Circuit’s holding in Coface is

obsolete.” Id.

       This decision has attempted to fill that void. As explained previously, Abry Partners

is an influential and important Delaware decision, but it does not establish a universal

                                             40
directive to enforce choice-of-law provisions. The Abry Partners decision applied the

principles set out in the Restatement; it does not override those principles, nor should it be

applied to generate results that conflict with the Restatement. It is also undesirable to extend

Coface beyond its facts, consistent with its status as a non-precedential decision.

       As with Coface, the outcome in Advanced Reimbursement makes sense given the

posture of the case and the underlying facts. The issue in Advanced Reimbursement was

not whether to enforce the restrictive covenants, but rather whether the public interest

factors overwhelmingly supported transfer, notwithstanding the Third Circuit having

vacated an earlier decision transferring the case. The Advanced Reimbursement decision

also involved restrictive covenants attendant to the sale of a business, and hence at most

only a partial conflict with Louisiana law. These differences make Advanced

Reimbursement an unpersuasive precedent for the current case.

                      vi.    W.R. Berkley

       The W.R. Berkley case rounds out the federal foursome. Among those decisions, the

facts of W.R. Berkley bear the closest resemblance to the facts of this case. The plaintiff

(Berkley) was a Delaware entity with its principal place of business in Connecticut. 2019
WL 5457689 at *1. The defendant (Niemela) was a California resident who worked for

Berkeley in California. During his employment with a Berkeley subsidiary, Niemela

received restricted stock units under agreements that contained non-solicitation covenants

and Delaware choice-of-law and choice-of-forum provisions. The agreements also

provided that Berkeley could repurchase the stock for a nominal price if the non-solicitation



                                              41
covenants were breached. After resigning from his position, Niemela established a

competing business, and three Berkeley employees joined his new firm. Id.

       Berkeley sued to enforce the repurchase provisions in the agreements. Niemela

contended in response that California law governed and rendered the non-solicitation

covenants void, which eliminated the predicate breach on which Berkeley relied to trigger

its repurchase right. The District Court found that “California does not have a clear public

policy against enforcement of anti-recruitment covenants.” Id. at *3. In reaching that

outcome, the District Court reasoned that different California decisions had reached

different conclusions regarding non-solicitation provisions. Id.

       The District Court also held that even if California had a clear public policy against

non-solicitation provisions, California did not have a materially greater interest in the

dispute. After describing the Coface decision, the court noted that “Niemela resides in

California, signed the agreement in California, and headquartered his competing business

in California.” Id. at *4. The Court also noted that Niemela performed most of his work in

California. Id. at *1. Nevertheless, relying on Coface, the District Court held that “these

geographic contacts are insufficient to show that California has a ‘materially greater

interest’ than Delaware when this is not a case between California citizens.’” Id. at *4. The

court instead found it persuasive that Berkeley was incorporated in Delaware, had its

headquarters in Connecticut, and operated throughout the United States. Quoting language

from Sensus USA that appeared originally in Abry Partners, the District Court wrote that

Delaware had a “fundamental interest in allowing its citizens to use its law as a commercial

lingua franca to transact business across borders.” Id.

                                             42
       In a footnote, the W.R. Berkeley decision made passing reference to Ascension and

its progeny, stating:

       The Court does not find persuasive Ascension Insurance Holdings, LLC v.
       Underwood, where California’s specific interest in prohibiting non-compete
       provisions was materially greater than Delaware’s general interest in the
       sanctity of contract. Ascension did not address Coface or the Delaware state
       jurisprudence on which Coface relies. In addition, the holding in Ascension
       relied on the fact that all the parties resided in California, whereas here all
       the parties do not.

Id n.3 (internal citations omitted).

       Based on extant California law at the time of the W.R. Berkley decision, reasonable

minds could disagree about whether or not California had a public policy against non-

solicitation covenants. In NuVasive II, this court held that it did, reasoning that the Supreme

Court of California’s decision in Edwards encompassed both a non-competition covenant

and an anti-solicitation covenant. See NuVasive II, 2019 WL 4010814, at *4–7. A recent

decision from the Supreme Court of California seems to support the analysis in NuVasive

II. See Ixchel Pharma, 470 P.3d at 585 (discussing anti-solicitation covenants in Edwards

and explaining that under California law, restraints on employment relationships, like

noncompetition or non-solicitation agreements, are “per se invalid.”). But that is a

debatable issue under California law.

       The more serious difficulty with W.R. Berkeley is its reliance on Coface, without

acknowledging the factual limitations of that decision, and its invocation of language

traceable to Abry Partners, which addressed a quite different transaction. At the same time,

the decision gave short shrift to the opinions in which this court had written on the

interaction between a choice-of-law provision and restrictive covenants in an agreement

                                              43
unconnected to the sale of a business, such as Ascension, Cabela’s, and NuVasive I and II.

The language of the footnote in W.R. Berkeley echoed the District Court’s dismissive

treatment of Ascension and Cabela’s in Advanced Reimbursement.

      As this decision has explained, Coface is unpersuasive when its reasoning is

extended beyond its facts. The expansive reliance on Abry Partners is similarly

unpersuasive, because that decision did not involve restrictive covenants in an ordinary

employer-employee relationship, nor a conflict between Delaware’s contractarian

framework and a fundamental public policy of a sister state. Relying on Abry Partners was

defensible in Coface, since the latter decision involved restrictive covenants imposed in

connection with the sale of a business, so the deal bore a rough resemblance to the heavily

negotiated transaction agreement between two private equity firms. But neither Abry

Partners nor Coface engaged in the weighing of interests and competing policies that the

Restatement calls for when dealing with an agreement governing personal services, like the

employment agreements at issue in W.R. Berkeley and in this case. Those scenarios require

finer-grained analysis, consistent with Ascension and its progeny.

      Like Coface and the other two District Court cases, W.R. Berkley is not a persuasive

decision for purposes of the claims against Holsopple for breach of the Restrictive

Covenants.

                    vii.   The Choice-Of-Law Conclusion For The Restrictive
                           Covenants

      In light of the foregoing analysis, it is highly unlikely that Delaware law governs

the Restrictive Covenants. Instead, it is highly likely that California law governs the


                                            44
Restrictive Covenants, meaning that both the claim against Holsopple for breaching those

provisions and the claim against Hightower for tortious interference with those provisions

will turn on issues of California law. Although it is therefore highly likely that the

Restrictive Covenants will be invalid to some extent under Section 16600, questions exist

about the extent to which Section 16600 applies to non-solicitation provisions. And

questions also exist about the extent to which California law would permit Focus Parent to

enforce the Restrictive Covenants outside of California, even though Holsopple performed

a majority of his work within California. This case is therefore likely to present significant

issues of California law which are of great importance to that state.

              b.     Count I: The Claim For Breach Of The Confidentiality
                     Provisions.

       Focus Parent also contends in Count I of the complaint that Holsopple breached the

Confidentiality Provisions. This claim remains relevant despite Holsopple’s dismissal

because Focus Parent relies on it as a predicate for its claim against Hightower for tortious

interference with contract. The choice-of-law analysis for this claim is not as clear as for

the Restrictive Covenants, and it is possible that Delaware law could apply.

       The choice-of-law analysis for the Confidentiality Provisions follows the same path

as the analysis of the Restrictive Covenants, until the court assesses whether an actual

conflict exists. For purposes of the Confidentiality Provisions, a conflict does not appear

to exist at this stage of the case. California law recognizes that businesses have a legitimate




                                              45
interest in protecting their confidential information.14 Delaware law also recognizes that

businesses have a legitimate interest in protecting their confidential information. Cabela’s,

2018 WL 5309954, at *10.

       At this stage of the proceeding, Delaware law could govern, but only because the

parties have not identified any points of disagreement between Delaware law and

California law at this preliminary stage. Humans cannot see the future, and it is difficult to

predict at the outset all of the issues that may arise as a case unfolds. It remains possible,

even likely, that there could be differences in how California law and Delaware law would

apply to this dispute.

              c.     Count II: Violation Of The Delaware Uniform Trade Secrets Act

       In its next cause of action, Focus Parent asserts a claim against Hightower for

misappropriation of trade secrets under the Delaware Uniform Trade Secrets Act

(“DUTSA”). It is not reasonably conceivable that DUTSA could apply to this claim.

Instead, it is likely that either California or New York law will govern this claim.

       Although Focus Parent has attempted to sue under DUTSA, that statute lacks

extraterritorial effect. Delaware law presumes that “a law is not intended to apply outside

the territorial jurisdiction of the State in which it is enacted.”15 Therefore, absent clear




       14
         See Morlife, Inc. v. Perry, 56 Cal. App. 4th 1514, 1518 (Ct. App. 1997) (enjoining
the misappropriation of confidential information); Courtesy Temp. Serv., Inc. v. Camacho,
222 Cal. App. 3d 1278, 1287-88 (Ct. App. 1990) (same).
       15
        Singer v. Magnavox Co., 380 A.2d 969, 981 (Del. 1977), overruled on other
grounds by Weinberger v. UOP, Inc., 457 A.2d 701 (Del. 1983); Ward v. CareFusion

                                             46
legislative intent, it is “impermissible to punish an individual under Delaware law for an

action occurring exclusively in another state.” J.E. Rhoads & Sons, Inc. v. Ammeraal, Inc.,

1988 WL 116423, at *2 (Del. Super. Ct. Oct. 21, 1988). DUTSA lacks any indication that

the legislature intended for it to apply outside the territorial jurisdiction of Delaware, and

Focus Parent has not cited any conduct that took place in Delaware.

       Focus Parent suggests that DUTSA could apply because Focus Parent and Focus

Sub are Delaware entities. Focus Parent has not cited, and research has not revealed, any

decision that uses the state of incorporation of the plaintiff as a controlling, predominant,

or even weighty factor when determining what law governs a claim for misappropriation

of trade secrets. Under Section 187 of the Restatement, the state of incorporation is one

factor to consider, but it is rarely mentioned for a trade secrets claim. Courts which use the

Restatement balancing test typically give the greatest weight to where the misappropriation

occurred.16




Solutions, LLC, 2018 WL 1320225, at *2–3 (Del. Super. Mar. 13, 2018) (interpreting
California Labor Code as only applying within California); Marshall v. Priceline.com Inc.,
2006 WL 3175318, at *2 (Del. Super. Oct. 31, 2006) (holding that Delaware Consumer
Fraud Act does not have extraterritorial effect); Carter v. Dep’t of Public Safety, 290 A.2d
652, 655 (Del. Super. 1972) (declining to interpret Delaware statute requiring the
forwarding of convictions to the Delaware Division of Motor Vehicles as having
extraterritorial effect).
       16
         Softel, Inc. v. Dragon Med. & Scientific Commc’ns, Inc., 118 F.3d 955, 968 (2d
Cir. 1997) (“The only interest New York has in this case is that Plaintiffs’ are incorporated
here. We therefore will apply MUTSA instead of the New York common law.”); see also
Sarkissian Mason, Inc. v. Enter. Hldgs., Inc., 955 F. Supp. 2d 247, 254 (S.D.N.Y. 2013),
aff’d, 572 F. App’x 19 (2d Cir. 2014) (“Missouri has the greatest interest in this case.
Defendant has its principle place of business and its state of incorporation in Missouri,

                                             47
       Under this authority, it is possible that California law could apply. Holsopple

primarily worked in California, so any misappropriation could be viewed as having

occurred there. In the California Action, Focus Parent asserted a claim for breach of the

California Uniform Trade Secret Act, suggesting that Focus Parent agrees that California

law could apply, and the California Court has held that Focus Parent has stated a claim on

which relief can be granted under that statute. Dkt. 66 Ex. A.

       It is also possible that New York law could apply. Focus Parent and Focus Sub had

their principal places of business in New York, making it reasonable to infer that the

companies developed and held their trade secrets in New York. At oral argument on this

motion, Focus Parent seemed adamant that New York had the most significant relationship

to the misappropriation, arguing that its trade secrets were developed there, maintained

there, and that the effects of that misappropriation were felt there. See Dkt. 67 at 59. Yet

Focus Parent has not relied on New York law, perhaps because New York has not adopted

the Uniform Trade Secret Act. See Cooney, 612 N.E.2d at 282.




whereas Plaintiffs are Michigan and Delaware corporations with their principal place of
business in New York. All sales pitches took place in Missouri. The alleged
misappropriation with the roll out of OnRamp occurred in Missouri. Also, the Missouri
choice of law clause in the NDA, while not applicable to non-contractual claims, indicates
that the parties reasonably expected Missouri law to govern the question of confidentiality
between them.”); Cooney v. Osgood Mach., Inc., 612 N.E.2d 277, 282 (N.Y. 1993) (“Our
decision to apply Missouri law rests as well on another factor that should, at times, play a
role in choice of law: the protection of reasonable expectations . . .”).


                                            48
       At this stage of the case, it is not possible to determine what state’s law would

govern the trade secret claim. Some authorities would favor California; others would favor

New York.17 One thing is clear: Delaware law does not apply.

              d.     Count V: Tortious Interference With Contract

       The next claim at issue is Count V, where Focus Parent contends that Hightower

tortiously interfered with the Unit Agreements. Several states have significant interests that

relate to this cause of action. New York is where Focus Parent and Focus Sub have their

principal places of business, making it likely that some of the events related to this claim

took place there. Illinois is where Hightower has its principal place of business, making it

likely that some of the events related to this claim took place there. California is the place

in which first Focus Sub and later Hightower employed Holsopple, making it likely that

many of the events related to this claim took place there. And the provisions in the Unit

Agreements that form the predicate for this claim are likely to be governed by California

law.




       17
          Compare Horne v. Adolph Coors Co., 684 F.2d 255, 259 (3d Cir. 1982) (holding
that the “fictional situs” of the harm caused by trade secret misappropriation is what
determines the governing law, where the “fictional situs” is the residence of the trade secret
owner), and Applied Mats., Inc. v. Adv. Micro-Fabrication Equip., Inc., 2008 WL
11398913, at *6 (N.D. Cal. Feb. 29, 2008) (“California law applies where an out-of-state
defendant’s conduct causes injury in California. . . . This principle is especially true when
the injury involves misappropriation of a trade secret because California has a significant
interest in protecting the intellectual property of its citizens and businesses from
infringement by foreign defendants”), with BP Chemicals, Ltd. v. Formosa Chem. & Fibre
Corp., 229 F.3d 254, 266-68 (3d Cir. 2000) (applying Taiwanese trade secret law to a
dispute between a United Kingdom trade secret owner and a U.S. corporation where the
misappropriation occurred in Taiwan).

                                             49
       By contrast, it is not reasonably conceivable that Delaware law could apply. None

of the events related to this claim took place in Delaware. The only Delaware connection

is that the plaintiff (Focus Parent) is a Delaware LLC, as is the defendant (Hightower). For

purposes of a claim for tortious interference, those are weak connections and unlikely to

cause Delaware law to apply.

               e.     Count VI: Tortious Interference With A Prospective Business
                      Opportunity

       In Count VI, Focus Parent alleges that Hightower tortiously interfered with

prospective business opportunities by using confidential information that Holsopple

provided to lure registered investment advisor firms away from Focus Sub. The jurisdiction

with the most significant relationship to this claim is likely to be the situs of the tort, in this

case determined by the locations of the poached firms. See In Travelers 4 Indemnity Co. v.

Lake, 594 A.2d 38, 47 (Del. 1991) (“the local law of the state which ‘has the most

significant relationship to the occurrence and the parties under the principles stated in § 6

[of the Restatement]’ will govern the rights of litigants in a tort suit.”) (quoting

Restatement, supra, § 145(1)).

       A proper determination of the relevant law could prove pivotal for this claim

because states vary in the extent to which they recognize the tort of interference with

prospective relations. “New York and California are often seen as polar ends of the




                                                50
spectrum with respect to this action, from the most restrictive to the most lenient,

respectively.”18

       Focus Parent already has asserted a similar claim in the California Action, where

Focus Parent consistently relied on California law, and the California Court upheld that

claim. As with Focus Parent’s other claims, there does not appear to be any reason to think

that Delaware law would govern this claim. Other than the fact that Focus Parent and

Hightower are both Delaware entities, there is no connection between this claim and

Delaware. It is not reasonably conceivable that Delaware law could apply.

       2.     Other Considerations Related To The Choice-Of-Law Factor

       As demonstrated by the foregoing analysis, it is highly unlikely that Delaware law

will govern any of the principal issues in the case. The only issue where it currently appears

that Delaware law could apply is the claim for breach of the Confidentiality Provisions,

and that is only because the parties have not pointed at the pleading stage to any significant

conflicts between California and Delaware law. That does not mean that conflicts between

California and Delaware law will not arise as the case progresses. Setting aside this one

exception, the law of California permeates this dispute, and this case is likely to raise




       18
         Deepa Varadarajan, Tortious Interference and the Law of Contract: The Case for
Specific Performance Revisited 12 Yale. L. J. 735, 741 (2001); see also Donald C.
Dowling, Jr., A Contract Theory for a Complex Tort: Limiting Interference with Contract
Beyond the Unlawful Means Test, 40 U. Miami L. Rev. 487, 495 (1986); John Danforth,
Note, Tortious Interference with Contract: A Reassertion of Society’s Interest in
Commercial Stability and Contractual Integrity, 81 Colum. L. Rev. 1491, 1500-08 (1981).

                                             51
significant issues under California law. This reality has several consequences for the forum

non conveniens analysis.

       First, Delaware lacks a public policy interest in the outcome of the legal issues

presented by this case. See Nokia Sols., 2020 WL 2095829, at *6 (“[T]he Court is

unconvinced by Nokia’s argument that the fact that Collision is incorporated here weighs

in favor of denying the motion. As noted above, Delaware has no substantial interest in

adjudicating this action, unlike an action implicating a Delaware corporation’s internal

affairs.”). California, by contrast, has a significant interest in addressing the issues that

appear likely to arise, such as the extent to which the Restrictive Covenants are valid and

can be enforced, either in their own right or as a remedy for a breach of the Confidentiality

Provisions. This case presents the type of setting where a Delaware court should defer to

the courts of a sister state. See Diedenhofen-Lennartz, 931 A.2d at 451–52.

       Second, the California Court has a comparative advantage over this court in

deciding the questions of California law that permeate this dispute. See TA Instruments-

Waters, LLC v. Univ. of Connecticut, 31 A.3d 1204, 1210 (Del. Ch. 2011). I freely admit

that I am not familiar with California law, and I certainly lack the expertise of the California

Court. I could, of course, attempt to gather and review California authorities, but even those

are more difficult to access, as virtually all of the treatises in my chambers address matters

of Delaware law or entity law generally. None address California law. Assuming I could

educate myself on the applicable legal principles, I could not apply those principles to the

facts with the same juridical nous as a California judge.



                                              52
       Third, the California legal system as a whole is “better positioned to provide a

reliable answer” in this dispute than the Delaware courts. See Topps, 924 A.2d at 964. Not

only is the California Court better positioned at the trial level, but an appeal in the

California Action can eventually reach the Supreme Court of California, which is “the

definitive authority on” California law. Id. An appeal from this court would go to the

Delaware Supreme Court. Our high court is famous for its decisions, but the justices of the

Delaware Supreme Court cannot speak authoritatively on matters of California law.

       Importantly, the question is not whether this court theoretically could apply

California law. As many decisions have recognized, a judge in one state can apply the law

of another state.19 The question instead is whether Hightower should be forced to litigate a

case before a Delaware judge when (i) the case is likely to involve many issues of

California law of significant importance to California, (ii) there is a California jurist who

can address those issue more deftly and with greater nuance, (iii) the principal defendant

is no longer a party, (iv) the principal defendant is present in the California Action, and (v)

the California Action is more advanced. These considerations weigh heavily in the forum

non conveniens and counsel in favor of dismissal.




       19
          See, e.g., Schmidt v. Washington Newspaper Publ’g Co., LLC, 2019 WL 4785560,
at *9 (Del. Super. Ct. Sept. 30, 2019) (“[T]he [Delaware] Court[s] appl[y] the laws of other
states regularly.”); Williams Nat. Gas Co. v. Amoco Prod. Co., 1990 WL 13492, at *8 (Del.
Ch. Feb. 15, 1990) (“Delaware courts are often called upon to apply the law of sister
states”).


                                              53
C.     The Relative Ease Of Access To Proof

       The third factor in the forum non conveniens analysis evaluates the ease of access

to proof. With current technology, the importance of this factor has faded for corporate and

commercial disputes.20 It is not significant here.

       Focus Parent argues that all four of the electronic devices that Holsopple used to

misappropriate Focus’s confidential information are located in New York. Focus Parent

also argues that it developed its confidential information and trade secrets in New York,

including the information that forms the basis of the trade secrets that Holsopple allegedly

misappropriated. Focus Parent correctly observes that Delaware is closer to New York than

to California, but in the internet age, that geographical reality is not significant. Holsopple

is located in California. Hightower’s headquarters are in Illinois. No single jurisdiction will

be meaningfully more or less convenient for any of the litigants. This factor does not affect

the forum non conveniens analysis.




       20
          See, e.g., Barrera v. Monsanto Co, 2016 WL 4938876, at *6 (Del. Super. Ct. Sept.
13, 2016) (observing that evidence may be transmitted electronically with ease); Pipal
Tech, 2015 WL 9257869, at *6 (“[m]odern methods of information transfer render
concerns about transmission of documents virtually irrelevant”) (internal quotations
omitted); Vichi v. Koninklijke Philips Elecs. N.V., 2009 WL 4345724, at *13 (Del. Ch. Dec.
1, 2009) (noting that parties to Delaware action could collect evidence from other
jurisdictions, even where most of the relevant documents and witnesses were in Italy and
the Netherlands); In re IBP, Inc., 2001 WL 406292, at *9 (Del.Ch. Apr. 18, 2001) (“While
it is true that Arkansas will be more convenient for Tyson’s witnesses, that is not a
substantial factor. Depositions can be scheduled in a manner convenient to witnesses, and
business travel is expected of top corporate executives . . . .”).

                                              54
D.     Compulsory Process

       The next Cryo-Maid factor asks whether this court can compel the relevant

witnesses to appear for discovery and trial. With Holsopple dismissed from the case, the

remaining parties are Focus Parent and Hightower. Through its jurisdiction over these

entities, this court can “compel production of (i) documents in the entities’ possession,

custody, or control, (ii) corporate representatives pursuant to Rule 30(b)(6), and (iii)

officers, directors, and managing agents of the firms pursuant to Rule 30(a).” Hamilton

P’rs, 11 A.3d at 1214. At present, those categories likely encompass the majority of the

party-related discovery.

       Third-party discovery is a different matter. It is highly likely that third-party

discovery will be necessary, particularly for Focus Parent’s claims involving tortious

interference with business advantage. That claim involves at least three registered

investment advisors, none of which are located in Delaware. It is possible that some of the

advisors may be organized as Delaware entities, which would make them subject to this

court’s jurisdiction. It is also possible that Hightower may exercise some degree of control

over these advisors. Otherwise, this court will not be able to compel the advisors to

participate.

       For purposes of discovery, this court’s inability to issue compulsory process is not

fatal, because parties can secure subpoenas through the commission process or by using

the Uniform Interstate Depositions and Discovery Act, which Delaware has adopted. See

43 Del. C. § 4311. The depositions of those witnesses who are not subject to this court’s

jurisdiction can be used at trial. That outcome is suboptimal, but manageable.

                                            55
       There is also some risk that this court might not be able to compel Holsopple’s

appearance at trial. As long as Holsopple remains employed by Hightower, then the court

can compel Hightower to produce him. This court has encountered situations, however,

when the new employer has terminated the disputed employee after discovery revealed that

the disputed employee had engaged in questionable conduct. If that were to occur, then this

court could not force Holsopple to appear. Because of his central role in the case, that

would be problematic.

       The California Court faces these issues to a lesser degree. The California Court

could compel Holsopple to appear regardless of his employment status, both because he is

a party to the California Action and because he is a California resident. The California

Court will have the same ability to issue compulsory for witnesses controlled by Focus

Parent and Hightower. The California Court also will be able to compel the appearance of

third parties located in California.

       The potential limitations on this court’s ability to issue compulsory process is a

factor that weighs in favor of dismissal. It is not dispositive in its own right, nor is it a

major consideration, but it contributes to the overall analysis.

E.     Other Factors Affecting The Administration Of Justice

       The final Cryo-Maid factor looks to any other matters that would affect the conduct

of the litigation and the expeditious and economic administration of justice. Hamilton P’rs,
11 A.3d at 1217. This factor “is neither hollow in meaning nor rigid in its application.”

Martinez, 86 A.3d at 1112. It authorizes a trial court to take into account the need to control



                                              56
its own docket, manage its affairs, achieve the orderly disposition of its business, and

promote the efficient use of judicial resources. Id.

       This case is fundamentally an employment dispute between Focus Sub and

Holsopple. During his employment, Holsopple lived in California and performed a

majority of his work there. Focus Sub and Holsopple should litigate this case in California

under California law. Instead, in an effort to avoid California law and evade the California

courts, Focus Sub included various employment-related provisions in its standard-form

Unit Agreements, attempted to insulate those provisions from challenge using the

Delaware-Law Provisions, and sought to shift any disputes to Delaware through the

Delaware-Forum Provisions. Focus Sub then conditioned Holsopple’s receipt of

substantial portions of his compensation on his signing the standard-form agreements. See

Jurisdiction Decision, 2020 WL 6266915, at *23-24 (explaining extent to which a

substantial portions of Holsopple’s compensation were conditioned on his executing the

Unit Agreements).

       Through this process, Focus Parent and Focus Sub engaged in forum shopping.

They did so prospectively by including provisions in a standard-form agreement, instead

of reactively by rushing to court after a dispute arose. But they engaged in forum shopping

nonetheless.21



       21
         A key factor is the standard-form nature of the Unit Agreements. Unlike in Abry
Partners, the paradigmatic case for deference to choice-of-law and choice-of-forum-
provisions, the parties in this case did not negotiate freely before agreeing on Delaware law
and a Delaware forum. Focus Parent and Focus Sub designed the package of legal rights

                                             57
       “Delaware courts have long discouraged forum shopping.” Kurtin v. KRE, LLC,

2005 WL 1200188, at *7 (Del. Ch. May 16, 2005). The effort by Focus Parent and Focus

Sub to engage in forum shopping by forcing a California resident to litigate in Delaware is

a factor that counsels in favor of dismissal.

       There do not appear to be any other considerations that would affect the analysis.

Both this court and the California Court have busy dockets, and both courts undoubtedly

have felt the effects of the Covid-19 pandemic. The California Action has nevertheless

proceeded apace, and it is presently more advanced than this action.

F.     Weighing The Factors As A Whole

       When evaluating a motion to dismiss under the doctrine of forum non conveniens,

this court must evaluate the Cryo-Maid factors in their totality to determine whether they

weigh heavily and decisively against litigating in this forum. In this case, they do.

       The principal considerations that generate this outcome are (i) the predominant role

of California law in this dispute, including the need to address important questions that

implicate significant public policy issues, (ii) the more advanced stage of California

Action, (iii) the dismissal of Holsopple from this lawsuit, and (iv) Holsopple’s continued

presence in the California action. It would impose overwhelming hardship if Hightower

were forced to litigate a less advanced case in this jurisdiction, when Holsopple’s absence




reflected in the Unit Agreement, presented them in a standard-form agreement, and then
conditioned Holsopple’s receipt of a substantial portion of his compensation on accepting
those terms. See id.

                                                58
makes the litigation more cumbersome, when this court is unfamiliar with the applicable

law, and when having two courts address this matter invariably results in the duplication

of effort and creates a risk of conflicting rulings.

                                 III.     CONCLUSION

       Hightower has carried its burden to show that it would suffer overwhelming

hardship from being forced to litigate this action in Delaware under the circumstances

presented. Hightower’s motion to dismiss under Rule 12(b)(3) is therefore granted.




                                              59